Citation Nr: 0105016	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  96-39 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation in the amount of $7815, to include 
the issue of whether the overpayment was properly created.  

(The issue of entitlement to an increased rating for 
arteriosclerotic heart disease will be addressed in a 
different decision.) 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty for approximately 20 years 
until his retirement in February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Department of Veterans 
Affairs (VA) Committee on Waivers and Compromises (COWC) 
located at the Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  In August 1994 the RO reduced a 100 percent rating in 
effect for heart disease to 30 percent, effective March 1, 
1995.  This resulted in the current overpayment of $7,815. 

3.  The veteran's continued acceptance of VA disability 
compensation payments at the 100 percent rate after March 1, 
1995, is not shown by the evidence of record to constitute 
fraud, misrepresentation of a material fact, bad faith or 
lack of good faith.  


CONCLUSION OF LAW

The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection is in effect for the following 
disabilities:  arteriosclerotic heart disease, status post 
bypass grafts and myocardial infarctions, angina, 
hypertension, currently rated 60 percent disabling; 
amputation distal phalanx, left index finger and distal half 
of terminal phalanx left thumb, minor, rated 20 percent 
disabling; and sinusitis, hemorrhoids, and left inguinal 
hernia, all assigned noncompensable disability ratings.  His 
combined schedular rating is currently 70 percent, and he has 
been found to be entitled to total disability compensation 
based on individual unemployability since May 1999.  

The record reveals that in January 1994 the appellant 
underwent bypass surgery for his service-connected 
arteriosclerotic heart disease.  For several years prior to 
the surgery, the disability was rated 30 percent disabling 
under VA's Schedule for Rating Disability (Rating Schedule), 
38 C.F.R. Part 4; one month before the surgery the rating was 
increased to 60 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7005 (1993).  

In a rating decision issued in August 1994 the appellant was 
informed that the rating had been increased to 100 percent 
after the surgery for a period of one year under, January 
1994 to the end of February 1995.  38 C.F.R. § 4.104, 
Diagnostic Code 7017 (1994), and was then going to be rated 
30 percent disabling under Diagnostic Code 7017-7005.  The 
combined rating would be 40 percent effective from March 1, 
1995.  

In October 1994 the veteran received a statement from the RO 
which reflects that he would be in receipt of a 100 percent 
rating through July, 1 1998.

In February 1995 the appellant underwent a VA Compensation 
and Pension examination to evaluate his heart disease.  In 
April 1995 the RO confirmed the 30 percent rating in effect 
for his heart disease.  He was notified in May 1995 of this 
decision and of his appellate rights.  It was further 
reported that this decision would not effect his current 
payments.

In June 1995 the RO notified the appellant that the August 
1994 rating action reduced his entitlement to 40 percent 
effective March 1995.  He was informed that the RO proposed 
to reduce his monthly payments June 1, 1995 and that an 
overpayment would result.  

In February 1996 the appellant was provided an audit which 
showed an overpayment of $12,504. 

In a decision dated in May 1996, the COWC found no showing of 
fraud, misrepresentation of material fact or bad faith on the 
part of appellant.  The COWC also found that the appellant 
was at fault for accepting checks in an amount that he knew 
exceeded his entitlement, but that VA was more at fault in 
the creation of the debt for the period from March 1, 1995, 
to May 31, 1995.  The COWC waived that part of the debt, 
leaving a remaining balance of $7,815.  

Analysis

The provisions of 38 U.S.C.A. § 5302(c) prohibit waiver of a 
debt where there exists in connection with the claim for such 
waiver an indication of fraud, misrepresentation or bad faith 
on the part of the person seeking waiver.  38 C.F.R. 
§§ 1.962, 1.963(a) (2000).  A debtor's conduct is deemed to 
constitute bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences and results in a loss to the government.  A 
debtor exhibits lack of good faith where his conduct shows an 
absence of honest intention to abstain from taking unfair 
advantage of the Government.  38 C.F.R. § 1.965(b) (2000).  

The record shows that there was a delay in implementing the 
reduction of compensation on the part of the VA.  Although 
the veteran was informed that the reduction would take place 
in March 1995, in October 1994 the veteran received a 
statement from the RO, which reflected that he would be in 
receipt of a 100 percent rating through July 1 1998.  This 
may have resulted in confusion on the part of the veteran.  
Based on the foregoing, the Board finds that waiver of the 
indebtedness is not precluded by fraud, misrepresentation or 
bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965.   

ORDER

Waiver of the indebtedness is not precluded by fraud, 
misrepresentation or bad faith.  


REMAND

The only Financial Status Report from the veteran of record 
is dated in January 1996.  At that time the veteran reported 
he was employed by the U.S. Postal Service from October 1981 
to the present..  In a January 1999 VA examination report, 
the veteran was not working, and had not been working since 
possibly 1994.  He has been granted unemployability benefits.  
Additional development is necessary before the Board can 
accomplish appellate consideration of this waiver claim.

In March 2000, the RO increased the 30 percent the 30 percent 
rating in effect for the heart disease to 60 percent 
effective march 1, 1995, the date if the reduction.  This 
resulted in a combined rating of 70 percent.  Thus, reducing 
the original amount of the overpayment.  However, the revised 
amount of the debt has not been specifically set forth by the 
RO.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be furnished a 
Financial Status Report for completion.

2.  The RO is requested to set forth the 
amount of the debt in view of the 
increased rating granted in May 1999. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



